TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2019



                                      NO. 03-19-00192-CV


          Southern California Sunbelt Developers, Inc.; and Dan Baer, Appellants

                                                 v.

  Donald B. Grammer; Colchester Management Services, LLC; Blanco Realty Advisors
  Limited Partnership, L.L.P.; Brenda J. Grammer; GGDG, Ltd.; Daralyn E. Grammer-
    Allen; Big A Technology Limited; Apple Management Services, LLC; Gregory M.
   Grammer; Cherry Blossom Limited Partnership; Lemon Leaf Limited Partnership;
    Colchester Financial Limited Partnership; Jaguar-Piaget Limited Partnership; and
                                 Dinvest, Ltd., Appellees




         APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on September 6, 2017 and the judgment

signed by the trial court on November 9, 2018. Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in the court’s orders. Therefore, the

Court reverses the trial court’s September 6, 2017 order granting the Rule 91a motion to dismiss,

reverses the November 9, 2018 judgment awarding attorney’s fees under Rule 91a, and remands

this cause to the trial court for further proceedings consistent with the Court’s opinion.

Appellees shall pay all costs relating to this appeal, both in this Court and in the court below.